1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's Remarks of January 13, 2022 is acknowledged. 
3. 	 Claims 1-20 and 22-23 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a an electrical conductor comprising an electrically conductive plate, the plate having a first end and a second end,  the second end defining a pin to be pressed fit into an electrically conductive socket; a first and a second side edge extends between the first ends and the second end; a distance between the side edges being less than a distance between the ends; a first surface bounded by the ends and the side edges; an elastic member protrudes from the first surface of the plate, the elastic member being spaced apart from the ends and the side edges.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831